By Judge Joseph E. Spruill, Jr.
We have for decision the question whether a defendant’s financial condition is a proper subject of pretrial discovery when punitive damages are claimed.
While there seems to be no Virginia case addressing the issue squarely in this context, the Virginia Supreme Court did hold in Hamilton Development Co. v. Broadrock Club, 248 Va. 40 (1994): “Evidence of the financial condition of a defendant is relevant on the issue of punitive damages and properly may be considered by the jury.” p. 44.
If such information is relevant to the issue of punitive damages and if it is information that may be considered by the jury at trial, it follows that such information is subject to discovery before trial. Accordingly, the Court will direct that the defendant respond to interrogatories relating to her financial condition. However, the discovery is limited to her personal assets. Further, the Court will grant the request for an appropriate protective order barring plaintiff or plaintiffs counsel from disclosing any information regarding her assets to any other individual or entity. Insofar as possible, the privacy interests of the defendant should be protected.